       Case 7:16-cv-09701-VB-LMS Document 89 Filed 12/07/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________
CAROL MELTON,

                             Plaintiff,                    NOTICE OF MOTION
                                                           FOR SUMMARY
              -against-                                    JUDGMENT

POUGHKEEPSIE CITY SCHOOL DISTRICT,                         Civil Action No. 16-CV-09701
                                                           (VJB)(LMS)
                        Defendants.
_________________________________________

TO:    Carol Melton.
       P.O. Box 1014
       Poughkeepsie, NY 12602

       PLEASE TAKE NOTICE that defendant Poughkeepsie City School District will move

before the Hon. Vincent Bricetti, U.S.D.J., at the U.S. Courthouse, White Plains, New York on a

date and at a time to be set by the Court, for an Order and Judgment granting said defendant a

summary judgment under Fed. R. Civ. P. 56, dismissing the amended Employment

Discrimination Complaint in all respects and granting the defendant such other and further relief

as the Court may deem just and proper

Dated: December 6, 2018
                                     SHAW, PERELSON, MAY & LAMBERT, LLP
                                     Attorneys for Defendant


                                     By:______________/S________________
                                     Mark C. Rushfield, Esq. (MCR 0231)
                                     Of Counsel to the Firm
                                     21 Van Wagner Road
                                     Poughkeepsie, N.Y. 12603
                                     845/486-4200
                                     mrushfield@shawperelson.com
